         Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 SAMANTHA SIVA KUMARAN, et al.,

                                     Plaintiffs,                          1:19-cv-08345-MKV-DCF
                   -against-
                                                                         [PROPOSED] REVISED CIVIL
 NORTHLAND ENERGY TRADING, LLC, et al.,                                  CASE MANAGEMENT PLAN
                                                                          AND SCHEDULING ORDER
                                     Defendants.
 -------------------------------------------------------------------X

        Mary Kay Vyskocil, United States District Judge

        This proposed Revised Civil Case Management Plan is submitted by the parties in accordance
        with Federal Rule of Civil Procedure 23(f)(3) and the Court’s Order dated May 12, 2020 [Dkt.
        No. 48]:

1.      All parties (consent) (do not consent) to conducting all further proceedings before a
        Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). [Circle one.]

                 Plaintiffs:       Plaintiffs have consented for scheduling, discovery, non-dispositive
                                   trial motions, and settlement but excluding dispositive motions and
                                   trial. The Court ordered assigned the case to Hon. Magistrate Judge
                                   Debra Freeman on December 17, 2019, for scheduling, discovery,
                                   non-dispositive pretrial motions, and settlement (See ECF 20)

                 Defendants: Do not consent

        The parties are free to withhold consent without adverse substantive consequences. The
        Parties may at any time consent to have this case tried before the assigned Magistrate Judge
        pursuant to 28 U.S.C. § 636(c).

        [If all parties consent, the remaining paragraphs need not be completed. The Party shall
        submit to the Court a fully executed Notice, Consent, and Reference of a Civil Action to a
        Magistrate Judge, available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-
        3.pdf, at the time of submitting this Proposed Case Management Plan.]

2.      This case (is) (is not) [Circle one] to be tried to a jury.
               Plaintiffs:       Plaintiffs demand a Jury Trial and are entitled to one.
               Defendants: Is not

3.      Amended pleadings may not be filed and additional parties may not be joined except with
        leave of the Court. Any motion to amend or to join additional parties shall be filed within
            days from the date of this Order. [Absent exceptional circumstances, thirty (30) days
        from the Initial Pretrial Conference or filing of the Case Management Plan.]

                 Plaintiffs:       Magistrate Judge Freeman issued scheduling order on January 17,
                                   2020 (ECF 31) deadline of Jul 5, 2020 for leave to amend pleading
                                   and joinder of additional parties. Parties stipulated by extension
         Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 2 of 6



                                Covid 19 extension ECF 46 agreed to date August 5 2020, so
                                ordered. Court ordered one further extension for 30 days to
                                September 5, 2020 (ECF 48)

                                Court Ordered Date Due: September 5, 2020 (ECF 48 / ECF 46)

                Defendants: September 5, 2020


        DISCOVERY

4.      Initial disclosures, pursuant to Rules 26(a)(1), Fed. R. Civ. P., shall be served not later
        than ______days from the date of this Order. [Absent exceptional circumstances, fourteen
        (14) days.]
                 Plaintiffs:    Filed on March 20, 2020 (ECF 44)
                 Defendants: Already filed.

5.      All fact discovery shall be completed no later than . [A period not to exceed 120 days (use
        an exact date), unless the Court finds that the case presents unique complexities or other
        exceptional circumstances.]

                Plaintiffs:     Scheduling Order Parties agreed to (ECF46) was discovery to end
                                August 20, 2020. Due to Covid19, Court granted 30 day extension to
                                September 20, 2020 (ECF 48).
                                Plaintiff concurs with this schedule and opposes further delays.

                                Court Ordered Date Due: September 20, 2020 (ECF 48 / ECF 46)

                Defendants:     December 18, 2020

6.      [If applicable] The plaintiff(s) shall provide HIPAA-compliant medical records release
        authorizations to the defendant(s) no later than . Not applicable.

a. Initial requests for production of document to be served by .
b. Interrogatories to be served by .
c. Depositions to be completed by . i. For person injury, civil rights, employment discrimination, or
medical malpractice case only: Plaintiff’s deposition shall be taken first, and shall be completed by .
d. Requests to Admit to be served no later than .

7.      The parties are to conduct discovery in accordance with the Federal Rules of Civil
        Procedure and the Local Rules of the Southern District of New York. The following interim
        deadlines may be extended by the written consent of all parties without application to the
        Court, provided that all fact discovery is completed by the date set forth in paragraph 5
        above:

              a. Initial requests for production of document to be served by

                  Plaintiffs: Scheduling Order (ECF46) initial requests due by June 3, 2020. Due
                              to Covid19, Court granted a 30 day extension to July 3, 2020 (ECF
                              48). No further delays granted by Court or no application made to
                              Court. Plaintiff opposes ALL further extensions.
     Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 3 of 6



                        Court Ordered Date Due: July 3, 2020 (ECF 48 / ECF 46)

            Defendants: July 31, 2020

        b. Interrogatories to be served by

            Plaintiffs: Scheduling Order (ECF46) initial requests due on June 3, 2020.
                        Due to Covid19, Court granted 30 day extension to July 3, 2020
                        (ECF 48). No further delays granted by Court or no application
                        made to Court. Plaintiff opposes ALL further extensions.

                        Court Ordered Date Due: July 3 2020 (ECF 48 / ECF 46)


            Defendants: July 31, 2020


        c. Depositions to be completed by

            Plaintiffs: Scheduling Order (ECF46) initial requests June 3, 2020.
                        Due to Covid19, Court granted 30 day extension to July 3, 2020
                        (ECF 48). No further delays granted by Court or no application
                        made to Court. Plaintiff opposes ALL further extensions.

                        Court Ordered Date Due: September 20 2020 (ECF 48 / ECF 46)

            Defendants: December 18, 2020.

                i. For person injury, civil rights, employment discrimination, or medical
                   malpractice case only: Plaintiff’s deposition shall be taken first, and
                   shall be completed by Not applicable.

        d. Requests to Admit to be served no later than


             Plaintiffs: Scheduling Order (ECF46) initial requests to admit due June 3, 2020.
                         Due to Covid19, Court granted 30 day extension to July 3, 2020 (ECF
                         48). No further delays granted by Court or no application made to
                         Court. Plaintiff opposes ALL further extensions.

                        Court Ordered Date Due: July 3 2020 (ECF 48 / ECF 46)


            Defendants: November 5, 2020.

8.   Expert Discovery
        a. All expert discovery shall be completed no later than

            Plaintiffs: November 20, 2020 (60 days after September 20,2020)


            Defendants: March 18, 2021.
        Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 4 of 6



                      [Absent exceptional circumstances, a date (use an exact date) sixty (60)
                      days from the date in paragraph 5, i.e. the completion of fact discovery.]

             b. No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion
                of all fact discovery, the parties shall meet and confer on a schedule for expert
                disclosures, including reports, production of underlying documents and
                depositions, provided that (i) expert report(s) of the party with the burden of
                proof shall be due before those of the opposing party’s expert(s); and (ii) all
                expert discovery shall be completed by the date set forth in paragraph 8(a).

  9.       In the case of discovery disputes, the parties should follow Local Rule 37.2 and the
           Court’s Individual Rules of Practice in Civil Cases (“Individual Practice Rules”), which
           are available at https://nysd.uscourts.gov/hon-mary-kay-vyskocil. Any party wishing to
raise a discovery dispute with the Court must first meet and confer in good faith with the
opposing party, in person or by telephone, in an effort to resolve the dispute.

  10.    All motions and applications shall be governed by the Federal Rules of Civil Procedure,
         the Local Rules of the Southern District of New York, and the Court’s Individual
         Practice Rules.

  11.    All counsel must meet face-to-face for at least one hour to discuss settlement and the use
         of alternate dispute resolution within fourteen (14) days after the close filing of a
         responsive pleading.

  12.    The parties have/have not [circle one] discussed settlement and the use of alternate
         dispute resolution. Please advise the Court of the outcome of your discussion. (Do not
         disclose the substance of settlement discussions).

               a.     Counsel for the parties have discussed an informal exchange of information
                      in aid of an early settlement of this case and have agreed upon the following
                      [specify whether such exchanges have occurred, will occur now, or will
                      occur following fact discovery]:

                      Plaintiffs:      Plaintiff issued requested an early deposition from
                                       Bramante and Lothrop on March 8, 2020. Defendants
                                       failed to schedule. citing Covid 19 reasons.
                                      Plaintiff requested again deposition from Lothrop and
                                      Bramante on May 28, 2020. Defendants have failed
                                      to respond.

                                      Plaintiff sent again Notice of Deposition on June 11, 2020

                      Defendants: This has not been discussed.


             b. Counsel for the parties have discussed the use of the following alternate dispute
                resolution mechanisms for use in this case: (i) a settlement conference before a
                Magistrate Judge; (ii) participation in the District’s Mediation Program; and/or (iii)
                retention of a privately retained mediator. Counsel for the parties propose the
                following alternate dispute resolution mechanism for this case:
      Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 5 of 6




                   Plaintiffs:     This was discussed both at the Preliminary Conference in
                                   January 15, 2020 (See Transcript) and with Defendant’s prior
                                   counsel previously included in the original Case Management
                                   Plan was filed on December 12, 2020 (ECF 15)
                                   Plaintiff is willing to enter into all (i), (ii) and (iii)

                    Defendants: This has not been discussed.

            c.      Counsel for the parties recommend that the alternate dispute resolution
                    mechanism designated in paragraph b be employed at the following point in
                    the case (e.g. within the next sixty days; after the deposition of plaintiff is
                    completed (specify date); after the close of fact discovery):

                     Plaintiffs:      Before discovery and deposition.

                     Defendants: After the exchange of written discovery or after depositions.

           (NOTE) The use of any alternative dispute resolution mechanism does not stay or
           modify any date in this Order. Unless the Court orders otherwise, parties engaged in
           settlement negotiations must pursue settlement and conduct discovery
           simultaneously.

           Parties should not assume that they will receive an extension of an existing deadline if
           settlement negotiations fail.

13.    Counsel for the parties have conferred and their present best estimate of the length of
       trial is:

            Plaintiffs: 6 to 10 days
            Defendants: 3 to 4 days

14. [Parties may include other provisions. See Rule 26(f)(3).]
        Case 1:19-cv-08345-MKV-DCF Document 49 Filed 06/11/20 Page 6 of 6



 TO BE COMPLETED BY COURT:

 The Plan has been reviewed by the Court and, except as modified, is adopted as the
 Scheduling Order of this Court in accordance with Rule 16(b), Fed. R. Civ. P.

         A Post-Discovery Conference is scheduled for ________________ at ____________ in
         Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York,
         NY 10007.

         One week before the conference, the parties shall submit a joint letter regarding the status
         of the case. The letter should include the following information in separate paragraphs:

          a.   a statement of any existing deadlines, due dates, and/or cut-off dates;
          b.   a brief description of any outstanding motions;
          c.   a brief description of the discovery undertaken and if either party believes any
               additional discovery that needs to be completed, the reason why the discovery has
               not been undertaken.
          d.   a statement describing the status of any settlement discussions and whether the
               parties would like a settlement conference;
          e.   a statement of the anticipated length of trial and whether the case is to be tried to a
               jury;
          f.   a statement of whether any party anticipates filing a motion for summary
               judgment or a motion to exclude expert testimony (see Individual Practice Rules
               ¶4(A)(i));
          g.   any other issue that the parties would like to address at the conference; and
          h.   any other information that the parties believe may assist the Court in advancing
               the case to settlement or trial.

If no Summary Judgment motion is anticipated, the post-discovery conference will serve as a
pre-trial conference. Parties should be prepared to discuss scheduling of trial and all pre-trial
matters.

This ORDER may not be modified or the dates herein extended, except by further Order of
this Court for good cause shown. Any application to modify or extend the dates herein
(except as noted in paragraph 6) shall be made in a written application in accordance with
paragraph 2(G) of the Court’s Individual Practice Rules and shall be made no less than
three (3) days prior to the expiration of the date sought to be extended.


                                                            ________________________________
                                                                 Hon. Mary Kay Vyskocil
                                                                 United States District Judge



Dated:________________________
      New York, New York
